DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on May 28, 2020. Claims 12-17, 19, 24, 26, and 31 have been canceled.

Election/Restrictions
Claims 1-11, 20, 25, and 27-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-XIX and XXI-XXIV directed to Figs. 1-21 and 23-26, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2022.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitations “a middle portion coupled between the first portion and the middle portion.” However, it appears the middle portion is between the first portion and the second portion instead. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the at least one control port" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner is unsure whether the limitation is directed to the first and second control ports recited in claim 18 or not. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalan et al. (US 2016/0030954 A1).
With regard to claim 18, Gopalan discloses a fluidic oscillator (200) comprising: a first portion, a second portion (left and right portion), and a middle portion (250/261) coupled between the first portion and the middle portion, the middle portion have a first end and a second end opposite the first end (Fig. 3), the middle portion comprising: an interaction chamber (240), a fluid supply inlet (210) for introducing a fluid stream into the interaction chamber (Fig. 3), an outlet nozzle (280) disposed at the second end of the middle portion and downstream of the fluid supply inlet (210), wherein a fluid stream exits the interaction chamber through the outlet nozzle (Fig. 4), the outlet nozzle (280) having a first end (see annotated figure below), a second end (see annotated figure below), and a narrowest portion (see annotated figure below) disposed between the first end of the outlet nozzle and the second end of the outlet nozzle (see annotated figure below), wherein the narrowest portion of the outlet nozzle has a smallest inner area in a plane parallel to the second end of the middle portion (Fig. 3), and the first end of the outlet nozzle being closer than the second end of the outlet nozzle to the fluid supply inlet (Fig. 3), and a first control port (right sidewall of outlet 280) and a second control port (left sidewall of outlet 280), the first control port and the second control port each having a flow direction, the first control port and the second control port for introducing a control fluid into the fluidic oscillator in the flow direction or suctioning the fluid stream from the fluidic oscillator in the flow direction (Fig. 4), the first control port being defined by the first portion (left portion) and the second control port being defined by the second portion (right portion), the first and second control ports being defined by, and in fluid communication with, the outlet nozzle (280).

    PNG
    media_image1.png
    377
    585
    media_image1.png
    Greyscale

With regard to claim 21, the device of  Gopalan discloses the invention as disclosed in the rejection of claim 18 above. Gopalan further discloses that the first and second control ports (left and right sidewalls of outlet 280) are disposed between the second end of the outlet nozzle and the narrowest portion of the outlet nozzle (see annotated figure above).
With regard to claim 22, the device of  Gopalan discloses the invention as disclosed in the rejection of claim 18 above. Gopalan further discloses that the at least one control port further comprises a third control port and a fourth control port (top and bottom sidewalls of outlet 280), wherein the third control port is defined by a first outlet nozzle side wall and the fourth control port is defined by a second outlet nozzle side wall opposite the first outlet nozzle side wall (Fig. 2).
With regard to claim 23, the device of  Gopalan discloses the invention as disclosed in the rejection of claim 18 above. Gopalan further discloses that the first and second control ports (left and right sidewalls of outlet 280) continuously introduce the control fluid or continuously suction the fluid stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752